 In the Matter OfPIIELPS DODGEMERCANTILE COMPANY,EMPLOYER anndpRETAIL CLERKSINTERNATIONAL ASSOCIATION, A. F. OF L., PETI--TIONERCase No. 21-RC-G4.-Decided July 9, 19.-/E8DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearing officer-of the National Labor Relations Board. The hearing officer's rulings.made at the bearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned Board:Members..Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.'2.The labor organization named below claims to represent em--ployees of the Employer.3.A question of representation exists concerning the representation-of employees of the Employer, within the meaning of Section 9 (c)(1) and Sections 2 (6) and (7) of the Act.4.The appropriate unitThe Petitioner seeks a unit of retail sales clerks, stock clerks, jani-tors, and janitresses employed at the Employer's Bisbee, Arizona, storeand Warren, Arizona, branch store, excluding employees in the whole-sale grocery department, the warehouse department and the meat de-partments, the maintenance mechanic, office clerical employees, watch-men, and supervisors.mechanic and the office clerical employees should be included in the.unit.*Chairman Herzog and Members'Murdock and GrayiMatter of Parks-Belk Company of Eltzabetliton,77 NL. R B 429%78 N. L R. B., No. 301'79, 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe record reveals that the maintenance mechanic, who installs andservices household appliances, and the office clerical employees are onthe same pay roll as the Employer's other employees and that allreceive comparable rates of pay, utilize the same employee facilities,and have the same employee privileges with respect to discounts, groupinsurance, retirement plan, hospital benefits, vacations, sick leave, andthe like.Moreover, transfers between the office and sales departmentsleave not been infrequent.The interests of all these employees, for bar-gaining purposes, are plainly mutual.Under such circumstances, andwhere, as here, no other labor organization has sought to representthese employees, the Board has included office clerical employees andappliance servicemen in units with sales employees of departmentstores.,We find that all retail sales clerks, stock clerks, office clerical em-ployees, maintenance mechanics, janitors, and janitresses employed bythe Employer at its Bisbee, Arizona, store and Warren, Arizona, branchstore, excluding employees in the wholesale grocery department, thewarehouse department and the meat departments, watchmen, andsupervisors, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30'daysfrom the date of this Direction, under the direction and supervision ofthe Regional Director for the Region in which this case was heard,and subject to Sections 203.61 and 203.62 of National Labor RelationsBoard Rules and Regulations-Series 5, among the employees in theunit found appropriate in, paragraph numbered 4, above, who wereemployed during the pity-roll period immediately preceding the date.of this Direction of Election, including employees who did not-workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have since quit-or been discharged for cause and have not been rehired or reinstatedprior to the date of the election, and also excluding employees on strikewho are not entitled to reinstatement, to determine whether or not theydesire to be represented, for purposes of collective bargaining, by Re-tail Clerks International Association, A. F. of L.Matter of Dearer Dry Goods Company,74 N L R B 1167, at 1170 (office clericals) ;Matter of Louis Pizitz DryGoodsCompany,71 N. L R. B 579, at 581(office clericals) and583 (appliance ser%iceman);Matter of Sears, Roebuck andCo, 66 N L R B 285, at 287(office clericals)and 289(mechanical servicemen).